Citation Nr: 0512776	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH).

2.  Entitlement to service connection for right and left knee 
arthritis.

3.  Entitlement to service connection for a respiratory 
disorder, to include pulmonary tuberculosis, emphysema, and 
general impairment of health, incurred as due to tobacco use 
in service.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a lumbar spine 
disorder.

6.  Entitlement to service connection for a bilateral arm 
disorder.

7.  Entitlement to service connection for a visual disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to November 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico in August 2001 and January and April 
2003. 

The issues of entitlement to service connection for right and 
left knee arthritis; a respiratory disorder, to include 
pulmonary tuberculosis, emphysema, and general impairment of 
health, incurred as due to tobacco use in service; PTSD; a 
lumbar spine disorder; a bilateral arm disorder; and a visual 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's current BPH has not been shown to be 
etiologically related to service.


CONCLUSION OF LAW

BPH was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran.  The Board notes that one 
facility reported by the veteran, Presbyterian Hospital in 
Albuquerque, informed the RO that it had no records for him 
from the dates requested.  The RO notified the veteran of 
this matter in February 2004, but no response from the 
veteran on this matter has been received to date.  Also, 
although the veteran has not, to date, been afforded a VA 
examination addressing the nature and etiology of his claimed 
BPH, the Board has determined for reasons described in 
further detail below that such an examination is not 
"necessary" under 38 U.S.C.A. § 5103A(d). 

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an August 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Additionally, the veteran was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted August 2002 "duty to assist" letter was 
issued prior to the appealed January 2003 rating decision.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In this case, the veteran's service medical records are 
entirely negative for complaints of, or treatment for, 
prostate or genitourinary symptoms.  Following service, in 
June and July 1999, the veteran was treated at a VA facility 
for a prostate-specific antigen of 5.4, but a biopsy was 
noted to be negative for malignancy.  A subsequent record, 
from April 2000, indicates an assessment of BPH.  Subsequent 
VA treatment records, dated from July 2000 to July 2002, 
reflect further prostrate treatment, and a July 2001 record 
indicates a prostate-specific antigen of 5.4 in May 1999.  
However, none of these treatment records indicate a causal 
relationship between current BPH and service.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no evidence 
linking the veteran's claimed disorder to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
October 2003 VA hearing testimony.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for BPH, 
and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for BPH is 
denied.


REMAND

During service, the veteran was treated for a left knee 
injury in July 1964 and for right knee effusions in August 
1966.  Subsequent to service, x-rays from August 1999 
revealed a complete loss of joint space in the medial and 
lateral compartments of both knees, extensive heterotopic 
ossification in the popliteal fossa posterior to the femoral 
condyles, multiple small well-corticated calcifications in 
the joints, osteophytes, and eburnation.  To date, however, 
the veteran has not been examined so as to determine whether 
current right and left knee disorders are etiologically 
related to service.

A review of the veteran's service medical records also 
reflects that he was exposed to tuberculosis and treated by 
"Environmental Health" in 1974 and 1975 with medication, 
with a good response.  Subsequent to service, an October 1995 
private medical record indicates a history of a PPD positive 
test, treated and currently inactive.  However, VA x-rays 
from April 1995 revealed mild chronic obstructive pulmonary 
disease (COPD) changes.  The nature and etiology of the 
veteran's claimed respiratory disorder is thus unclear and 
should be addressed on examination.

As to the claim for service connection for PTSD, the claims 
file includes treatment records from the Vet Center in 
Albuquerque, and an entry from June 2003 contains an 
assessment of "sub-diagnostic PTSD."  The Board also notes 
that the veteran, who had service in Vietnam, reported during 
his October 2003 VA hearing that he had substandard nutrition 
and sanitation in Vietnam, that he participated in convoys 
that were subjected to enemy fire, and that he was involved 
in an altercation with a Vietnamese man.  This history 
requires efforts at corroboration with the United States 
Armed Services Center for Research of Unit Records (CURR).  
Should a stressor be corroborated, a VA psychiatric 
examination will be needed to ascertain the nature and 
etiology of the veteran's claimed disorder.  

Finally, in an April 2003 rating decision, the RO denied 
service connection for a lumbar spine disorder, a bilateral 
arm disorder, and a visual disorder.  The veteran expressed 
disagreement with these determinations in his April 2003 
Substantive Appeal.  There is no indication, however, that 
the RO has responded to this disagreement to date.  As such, 
it is incumbent upon the RO to issue a Statement of the Case 
addressing these particular issues.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2004).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran and his representative 
should be furnished with a letter 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002), the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  Then, a list of the veteran's claimed 
stressors should be compiled, and CURR 
should be contacted for corroboration of 
such stressors and for materials 
pertaining to the veteran's in-service 
unit.  All records obtained by CURR must 
be added to the claims file.  

3.  If, and only if, the noted CURR 
development indicates either 
participation in combat with the enemy in 
service or a corroborated stressor (as 
defined in Pentecost v. Principi, 16 Vet. 
App. 124 (2002)), the veteran should be 
afforded a VA psychiatric examination 
addressing whether he currently suffers 
from PTSD related to the corroborated in-
service incident(s).  The examiner should 
review the entire claims file in 
conjunction with the examination.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

4.  The veteran should then be afforded a 
VA orthopedic examination so as to 
ascertain the nature and etiology of his 
current right and left knee disorders.  
The examiner should review the entire 
claims file in conjunction with the 
examination.  Based on the examination 
results and the claims file review, the 
examiner should provide opinions as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) that the veteran's current 
right and left knee disorders are 
etiologically related to service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

5.  The veteran should also be afforded a 
VA pulmonary examination so as to 
ascertain the nature and etiology of his 
claimed respiratory disorders.  The 
examiner should review the entire claims 
file in conjunction with the examination.  
Based on the examination results and the 
claims file review, the examiner should 
provide opinions as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater likelihood) that a 
current respiratory disorder, if present, 
is etiologically related to service.  The 
examiner should specifically comment on 
whether the veteran currently suffers 
from either pulmonary tuberculosis or 
emphysema.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

6.  Then, the veteran's claims of 
entitlement to service connection for 
right and left knee arthritis; a 
respiratory disorder, to include 
pulmonary tuberculosis, emphysema, and 
general impairment of health, incurred as 
due to tobacco use in service; and PTSD 
should be readjudicated.  If the 
determination of any of these claims 
remains unfavorable, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
allowed a reasonable period of time in 
which to respond before this case is 
returned to the Board.

7.  Also, a Statement of the Case 
addressing the issues of entitlement to 
service connection for a lumbar spine 
disorder, a bilateral arm disorder, and a 
visual disorder should be issued.  This 
issuance should include all relevant laws 
and regulations, as well as a description 
of the veteran's rights and 
responsibilities in completing an appeal 
as to this matter.

The veteran has the right to submit additional evidence and 
argument this matter.  See generally Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


